Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

-Claims 1-17 are allowable because the applicant’s argument are persuasive and the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified in each independent claim 1, 7, 12-13 & 15-16 as following:

Independent Claim 1. 
A method for providing information to a destination user of a communication terminal, said information being based on data relating to at least one object connected to a communication network and associated with the destination user, the method comprising the following acts performed by an information manager device: 
receiving at least one datum originating from the at least one object associated with the destination user; 
obtaining data representative of a broadcasting channel actively used by the communication terminal of the destination user; 
selecting a broadcasting channel from among several broadcasting channels the communication terminal is able to use, the selected broadcasting channel being obtained data representative of the broadcasting channel actively used by the communication terminal; 
generating a piece of information formatted to be reproduced by the communication terminal and depending: 
on the at least one datum originating from the at least one connected object; and 
on a behavior of the communication terminal and/or a request by the communication terminal relating to the at least one datum; and 
integrating the generated piece of information into useful data of a signal in the process of being transmitted via the selected broadcasting channel that is actively used by the communication terminal.

Independent Claim 7. 
A method for broadcasting, to a communication terminal of a destination user, a signal based on data relating to at least one object connected to a communication network and associated with the destination user, the method comprising the following acts performed by a broadcasting device: 
obtaining a piece of information formatted to be reproduced by the communication terminal and generated on the basis of: 
at least one datum originating from the at least one connected object; and 
a behavior of the communication terminal and/or a request by the communication terminal relating to the at least one datum; 
integrating the piece of information into useful data of a signal for broadcast to the communication terminal of the destination user over a broadcasting channel that is selected from among several broadcasting channels the communication terminal is able to use depending on the selected broadcasting channel being actively used by the communication terminal; and 
broadcasting the signal with the integrated piece of information to the communication terminal over the selected broadcasting channel.

Independent Claim 12. 
A non-transitory computer-readable medium comprising a program stored thereon, which comprises program-code instructions for executing a method of providing information to a destination user of a communication terminal, when said program is executed by a processor, wherein the information is based on data relating to at least one object connected to a communication network and associated with the destination user, the method comprising: 
receiving at least one datum originating from the at least one object associated with the destination user; 
obtaining data representative of a broadcasting channel actively used by the communication terminal of the destination user; 
selecting a broadcasting channel from among several broadcasting channels the communication terminal is able to -6- use, the selected broadcasting channel being selected depending on the obtained data representative of the broadcasting channel by the communication terminal; 
generating a piece of information formatted to be reproduced by the communication terminal and depending: 
on the at least one datum originating from the at least one connected object; and 
on a behavior of the communication terminal and/or a request by the communication terminal relating to the at least one datum; and 
integrating the generated piece of information into useful data of a signal in the process of being transmitted via the selected broadcasting channel that is actively used by the communication terminal.  

Independent Claim 13. 
An information manager device for managing information provided to a communication terminal of a destination user depending on data relating to at least one object connected to a communication network and associated with the destination user, the information manager device comprising: 
a processor; and 
a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the information manager device to: 
receive at least one datum originating from the at least one object associated with the destination user; 
obtain data representative of a broadcasting channel actively used by the communication terminal of the destination user; 
obtained data representative of the broadcasting channel by the communication terminal; 
generate a piece of information formatted to be reproduced by the communication terminal and depending: 
on the at least one datum originating from the at least one connected object; and 
on a behavior of the communication terminal and/or a request by the communication terminal relating to the at least one datum; and 
integrate the generated piece of information into useful data of a signal in the process of being transmitted via the selected broadcasting channel that is actively used by the communication terminal.

Independent Claim 15. 
A broadcaster device, which broadcasts multimedia data to at least one communication terminal of a destination user, the broadcaster device comprising: 
a processor; and 
a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the broadcaster device to broadcast to the at least one communication terminal a signal based on data relating to at least one object connected to a communication network and associated with the destination user, the broadcasting comprising: 
obtaining a piece of information formatted to be reproduced by the communication terminal and generated on the basis of: 
at least one datum originating from the at least one connected object; and 
a behavior of the communication terminal and/or a request by the communication terminal relating to the at least one datum; 
integrating the piece of information into useful data of a signal for broadcast to the communication terminal of the destination user over a broadcasting channel that is selected from among several broadcasting channels the communication terminal is able to use depending on the selected broadcasting channel being actively used by the communication terminal; and 
broadcasting the signal with the integrated piece of information to the communication terminal over the selected broadcasting channel.  

Independent Claim 16. 
A non-transitory computer-readable medium comprising a program stored thereon, which comprises program-code instructions for executing a method of broadcasting, to a communication terminal of a destination user, a signal based on data relating to at least one object connected to a communication network and associated with the destination user, when said program is executed by a processor, the method comprising:
obtaining a piece of information formatted to be reproduced by the communication terminal and generated on the basis of: 
at least one datum originating from the at least one connected object; and 
a behavior of the communication terminal and/or a request by the communication terminal relating to the at least one datum; 
integrating the piece of information into useful data of a signal for broadcast to the communication terminal of the destination user over a broadcasting channel that is selected from among several broadcasting channels the communication terminal is able to use depending on the selected broadcasting channel being actively used by the communication terminal; and 
broadcasting the signal with the integrated piece of information to the communication terminal over the selected broadcasting channel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464